Reasons for Allowance
Applicant has amended the claims correcting various indefiniteness issues such that claims 1, 2, and 4-15 are no longer rejected under 35 U.S.C. 112(b).
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the imaging device of the instant invention.
The instant invention is an imaging device. The device includes a camera and at least one processor. The at least one processor controls a structured light source to irradiate only specific projection areas corresponding to a plurality of infrared (IR) pixels of a plurality of pixels of the camera with infrared (IR) light of a specific pattern. A distance for auto focus (AF) is calculated based on signals from both time of flight (TOF) pixels and triangulation pixels simultaneously. The plurality of IR pixels includes the TOF pixels and the triangulation pixels. The TOF pixels and the triangulation pixels are irradiated by the IR light from the structured light source. A position of a lens of the camera is controlled based on the calculated distance. An IR image is generated based on signals from the plurality of IR pixels. A visible image is generated based on signals from a plurality of non-IR pixels of the plurality of pixels to which the IR light is not irradiated.  
	A notable prior art of record is Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan). As noted in prior actions, Swaminathan discloses a camera and a pattern (structured) projection light source. The camera can be an IR (infrared) camera containing an array of pixels and the projector is an IR projector. As noted in ¶0037, the number of light emission sources of the projector can be equal to the number of pixels on the camera's sensor. A first projection pattern illuminates the scene, is reflected off the scene, and captured by the camera. The projection pattern and the exposed pixels for image capture have a correspondence which is controlled by the system. Specifically, as shown in Fig.5, the projection patterns (505) are dot patterns which correspond to specific portions (510) of the pixel array. Thus Swaminathan discloses that the pattern generated by the light emission sources of the projector irradiates only specific projection areas which correspond to specific pixels of the plurality of pixels of the camera. 

	However the combination of Swaminathan and Fenton fail to render claim 1 obvious. As disclosed by Swaminathan, techniques such as time-of-flight and triangulation may be used by the capture device [¶0026]. As disclosed by Fenton, a time of flight pixel is used to determine a Z-depth (distance) for the pixel and then the pixel is mapped to a light emitter pixel using the determined Z-depth and image coordinates, wherein a structured light Z-depth is determined using triangulation [Abstract, Fig.7]. The instant invention requires that a single image sensor includes infrared time of flight pixels, infrared triangulation pixels, and non-infrared pixels, wherein both the time of flight pixels and triangulation pixels are used for auto-focus and the non-infrared pixels are used for generation of a visible image. Therefore although both Swaminathan and Fenton disclose triangulation and time of flight concepts, they fail to render the claims obvious. 
	The examiner additionally notes that auto focus technology is well-known in the art. Specifically, distance information of an object within a camera's field of view is used to determine a focal plane for the imager such that the object will be in focus upon image capture. Other prior arts have been cited that disclose such a concept, including Kim (US 2016/0188963) and Yang et al. (US 2017/0353649) (hereinafter Yang), however these prior arts do not cure the deficiencies noted above. In the instant invention, the distance information is used to perform auto-focus in a conventional manner. However, the manner in which the distance information is determined is unique when compared to that of by Kim or Yang. The instant invention requires infrared pixels including both time-of-flight pixels and triangulation pixels to be irradiated by infrared light from a structured light source wherein the distance used for auto-focus is determined from both the time-of-flight pixels and triangulation pixels. As disclosed by Kim, a first object image and a second object image are captured wherein a calculator determines the distance 
Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 9, 2022